UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2277


DR. SIMON BANKS, Doctor of Law Former Administrative Law
Judge t/a Judge Banks’ Group,

                Plaintiff - Appellant,

          v.

THE CIRCUIT COURT OF ALEXANDRIA; THE COMMONWEALTH ATTORNEY,
ALEXANDRIA; THE VIRGINIA STATE BAR,

                Defendants - Appellees.



                              No. 17-1081


DR. SIMON BANKS, Doctor of Law Former Administrative Law
Judge t/a Judge Banks’ Group,

                Plaintiff - Appellant,

          v.

THE CIRCUIT COURT OF ALEXANDRIA; THE COMMONWEALTH ATTORNEY,
ALEXANDRIA; THE VIRGINIA STATE BAR,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:16-cv-01309-LO-TCB)


Submitted:   March 13, 2017                 Decided:   March 22, 2017
Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Simon Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      In these consolidated appeals, Dr. Simon Banks appeals the

district court’s orders denying his emergency motion for a writ

of mandamus, his motion for reconsideration, and his motions for

injunctive and declaratory relief.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          Banks v. Circuit Court of

Alexandria, No. 1:16-cv-01309-LO-TCB (E.D. Va. Oct. 17, 2016;

Oct. 24, 2016; filed Dec. 20, 2016, entered December 21, 2016).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3